DETAILED ACTION

	This office action is in regards to the amendment dated January 5, 2022. 
	Claim 1 has been amended, and claims 9 and 10 have been added as new claims. 
	Claims 1-10 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (JP 09053502 A) in view of Imai (US 5,222,394), and in further view of Sano (US 6,332,352 B1)
Regarding claim 1, Nishizawa discloses a detection apparatus (16, 22, 24) for detecting a cam angle of a 4-stroke multi- cylinder engine comprising: a detection target member (16) configured to rotate in synchronism with a camshaft (14); a first cam angle sensor (22) configured to detect rotation of the detection target member so as to output a detection signal for an ignition timing (pg. 6, line 1-7); and a second cam angle sensor (24) configured to detect rotation of the detection target member so as to output a detection signal for an ignition timing (pg. 5, last paragraph, and pg. 6, first paragraph).
Nishizawa does not disclose a detection apparatus wherein the detection target member includes a plurality of first detection target portions for ignition timings arranged, at equal 

Regarding claims 3 and 4, Nishizawa disclose the apparatus according to claim 1, wherein if an angle at which the second sensor is located can be placed at a predetermined location. Paragraphs [0049[ and [0053]. Nishizawa does not disclose an angle concerning a greatest common divisor of the explosion intervals set as φ in terms of a crank angle, the second cam angle sensor is arranged while being shifted in the rotation direction with respect to the first In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the optimum angle value would result in a desired engine outcome. 

Regarding claim 5, Nishizawa modified with Imai and Sano discloses a control apparatus (40) of a 4-stroke multi-cylinder engine in which explosion intervals are unequal intervals (as taught by Sano), comprising: the detection apparatus according to claim 1; a crank angle sensor (20); and a control unit configured to control an ignition timing based on two detection results of the first cam angle sensor and the second cam angle sensor provided in the detection apparatus and the crank angle sensor [0028].

Regarding claim 6, Nishizawa modified with Imai and Sano discloses a control unit (40) controlling the ignition timing based on the detection results of the first cam angle sensor (22) and the second cam angle sensor (24) at a start of the multi-cylinder engine, and controls the ignition timing based on the detection result of one of the first cam angle sensor and the second 

Regarding claims 9 and 10, Nishizawa as modified with Imai and Sano does not disclose an engine comprising six or eight cylinders, having the equal amount of target portions. Since Imai comprises four target portions that corresponds to a four-cylinder engine, it would have been obvious to a person having ordinary skill in the art to apply the teaching of Imai to an engine having a different number of cylinders, and providing a detection for each of the cylinders since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (JP 09053502 A) in view of Imai (US 5,222,394), and in further view of Sano (US 2012/0173127 A1). 
Regarding claim 2, Nishizawa as modified with Imai doesn’t disclose the apparatus according to claim 1, wherein the detection target member includes a second detection target portion that is adjacent to one of the plurality of first detection target portions and corresponds to a position of a piston of a specific cylinder. Sano discloses that it’s know in the art to use a cam angle sensor to determine a piston position. Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a detection target that determines the position of piston as taught by Sano, in order to improve on the combustion cycle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (JP 09053502 A) in view of Imai (US 5,222,394), and in further view of Okamoto et al. (DE 112014006320), hereafter Okamoto.
Regarding claim 7, Nishizawa modified with Imai is silent to the apparatus according to claim 5, wherein if a failure occurs in one of the first cam angle sensor, the second cam angle sensor, and the crank angle sensor, the control unit controls the ignition timing based on remaining two sensor's detection results. Okamoto teaches a method wherein, “when a failure occurs in one of the crank angle sensor or the cam angle sensor, the control device stops calculating phase angle of a defective sensor and only opts out to using a normal one of the sensors and the motor rotation angle sensor. Abstract. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Okamoto in the engine of Nishizawa as modified with Imai, in order to continuously control the combustion in the engine.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (JP 09053502 A) in view of Imai (US 5,222,394), and in further view of Yoshikawa (US 2013/0255632 A1).
Regarding claim 8, Nishizawa modified with Imai is silent to the apparatus according to claim 5, wherein the multi-cylinder engine is an outboard engine. Yoshikawa discloses an engine control method using a cam shaft sensor in an outboard engine [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the control method implementing the apparatus of Nishizawa as modified with Imai to the engine Yoshikawa, in order to improve on the engine output. 
Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the projections of the disk 17 in Fig. 4 of Imai are not for ignition timings but for cylinder identification. Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. In this instance, Imai discloses: “The crank angle sensor 20, the cam sensors 22 and 24….connected to the input side of the ECU 40, and various sensors that electrically supply engine operation information necessary for various controls such as fuel control and ignition timing control”.
Further comments are mute due to the new grounds of rejections, necessitated by the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747